Third District Court of Appeal
                               State of Florida

                      Opinion filed November 10, 2021.
       Not final until disposition of timely filed motion for rehearing.

                            ________________

                             No. 3D20-0848
                       Lower Tribunal No. 18-33392
                          ________________


                    Robbie Shotwell Corley, etc.,
                                  Appellant,

                                     vs.

     The Public Health Trust of Miami-Dade County, etc.,
                                  Appellee.



     An appeal from the Circuit Court for Miami-Dade County, Alan Fine,
Judge.

     Ratzan Weissman & Boldt, and Ryan C. Tyler, and Kimberly L. Boldt
(Boca Raton); Pennekamp Law, P.A., and Tom Pennekamp, for appellant.

      Geraldine Bonzon-Keenan, Miami-Dade County Attorney, and Sabrina
Levin, Assistant County Attorney, for appellee.


Before SCALES, HENDON, and MILLER, JJ.

     PER CURIAM.
     Affirmed. See Buck v. Columbia Hosp. Corp. of S. Broward, 147 So.

3d 604, 607 (Fla. 4th DCA 2014); Puentes v. Tenet Hialeah Healthsystem,

843 So. 2d 356, 358 (Fla. 3d DCA 2003); Goldman v. Halifax Med. Ctr., Inc.,

662 So. 2d 367, 370 (Fla. 5th DCA 1995).




                                    2